          Case 3:18-cv-00471-HDM-WGC Document 26
                                              25 Filed 07/08/20
                                                       07/07/20 Page 1 of 2




 1   STEPHANIE RICE, ESQ.
     State Bar No. 11627
 2   MIDTOWN LAW
 3   115 Casazza Drive
     Reno, NV 89502
 4   Phone: (775) 786-5800
     Stephanie@MLReno.com
 5   Attorney for Plaintiff
     HEIDI HOWE
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10

11

12
      HEIDI HOWE,                                          Case No. 3:18-CV-00471-HDM-WGC
13
             Plaintiff,
14
            vs.
15                                                         ORDER GRANTING
      WASHOE COUNTY SHERIFF’s OFFICE through               STIPULATION AND ORDER TO
16    WASHOE COUNTY; CHUCK ALLEN, individually             EXTEND TIME TO RESPOND TO
      and in his capacity as WASHOE COUNTY                 MOTION TO DISMISS (ECF NO. 24)
17    SHERIFF; and, DOES 1-10,
                                                           (FIRST REQUEST)
18           Defendants.
19
20          Plaintiff HEIDI HOWE, by and through her attorney of record, Stephanie Rice, Esq. of
21   Midtown Law, and Defendants WASHOE COUNTY SHERIFF’S OFFICE through WASHOE
22   COUNTY and CHUCK ALLEN, by and through their attorneys of record, Christopher J. Hicks, Esq.
23   and Michael W. Large, Esq., hereby agree and stipulate to extend the due date for Plaintiff HEIDI
24   HOWE, to file a response to Defendants’ Motion to Dismiss (ECF NO. 24), from July 13, 2020 to
25   July 23, 2020.
26          This extension deadline is requested to allow for said Defendants to appropriately
27   gather relevant information regarding the allegations made in the Verified Second Amended
28
                                                    1
          Case 3:18-cv-00471-HDM-WGC Document 26
                                              25 Filed 07/08/20
                                                       07/07/20 Page 2 of 2




 1   Complaint and respond accordingly and is not brought for any improper purpose or undue
 2   delay.
 3                   DATED this 7th day of July, 2020.
 4

 5   MIDTIWN LAW                                             WASHOE COUNTY DISTRICT ATTORNEY
 6

 7    /s/ Stephanie Rice, Esq                                 /s/ Michael W. Large
     Stephanie Rice, Esq.                                    Michael W. Large, Esq.
 8   Nevada Bar No. 11627                                    Nevada Bar No. 10119
 9   115 Casazza Drive                                       One South Sierra Street
     Reno, Nevada 89502                                      Reno, Nevada 89501
10   Attorney for Plaintiff                                  Attorney for Defendants

11
                                                  ORDER
12

13            IT IS SO ORDERED this _____
                                    8th day of ________________,
                                                July             2020.
14

15                                               ____________________________________
                                                 U.S. DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         2
